             Case 1:19-cv-02330-RDB Document 159
                                             158 Filed 07/02/21
                                                       07/01/21 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MARYLAND (NORTHERN DIVISION)

SIRIUS SIGNAL, L.L.C.,                           *

                  PLAINTIFF,                     *

V.                                               *       CASE NO. 1:19-CV-02330-RDB

WEEMS & PLATH, LLC,                              *

                  DEFENDANT.                     *

*        *        *         *     *      *       *       *       *      *       *        *    *

WEEMS & PLATH, LLC,                              *

         COUNTER-PLAINTIFF,                      *

V.                                               *

ANTHONY COVELLI et al.,                          *

         COUNTER-DEFENDANTS.                     *

*        *        *         *     *      *       *       *       *      *       *        *    *

                        TWELFTH JOINT REQUEST TO PRETRIAL EXTEND DEADLINES

         The parties, by their respective undersigned counsel, hereby jointly request that the Court

extend all deadlines in the Marginal Order dated March 22, 2021 [Dkt. No. 151] for an additional

ninety (90) days beginning with the existing July 26, 2021 deadline by which parties must complete

fact discovery. The revised schedule would be as follows:

         October 25, 2021         Fact discovery deadline; submission of status report

         December 20, 2021        Opening Rule 26(a)(2) disclosures for all parties on issues on

                                  which that party bears the burden of proof

         January 17, 2022         Rebuttal Rule 26(a)(2) disclosures for all parties

         March 21, 2022           Expert discovery deadline; submission of status report



60005/0001-41045849v2
                                           158 Filed 07/02/21
           Case 1:19-cv-02330-RDB Document 159       07/01/21 Page 2 of 2



         April 11, 2022       Requests for admission

         May 31, 2022         Dispositive pretrial motions deadline

         This request is made to accommodate the parties desire to work together and ensure that

each party has sufficient time to review and produce discovery and resolve minor discovery

disputes without involving the Court. Counsel also requires the additional time requested due to

the additional difficulties of managing the litigation as a result of COVID-19.

         WHEREFORE, Weems & Plath, LLC, Sirius Signal, L.L.C., Anthony Covelli, Robert

Simons, EMLinQ, LLC, Tektite, Inc., and Scott Mele respectfully request that the Court extend all

deadlines in the Scheduling Order, as previously amended, for a period of ninety (90) days, and

that the new schedule shall include the dates set forth above.

Date: June 30, 2021

 /s/ Andrew L. Cole                                       /s/ J. Stephen Simms            (Signed
 Andrew L. Cole (Fed. Bar ID #14865)                      by Andrew L. Cole with permission of
 Cole Schotz P.C.                                         J. Stephen Simms)
 300 E. Lombard Street, Suite 1450                        J. Stephen Simms (#4269)
 Baltimore, MD 21202                                      Simms Showers LLP
 (410) 528-2980 / acole@coleschotz.com                    201 International Circle, Suite 250
                                                          Baltimore, Maryland 21030
                                                          410-783-5795
                                                          410-510-1789 (fax)
                                                          jssimms@simmsshowers.com
                                                          Attorneys for Defendant/ Counter-
                                                          Plaintiff, Weems & Plath, LLC


         IT IS HEREBY ORDERED, that all deadlines in the Marginal Order, which amended the

pretrial discovery schedule entered in this action, are extended as requested herein, and the new

schedule shall include the dates set forth above.



             7/2/2021                               /s/
Dated:
                                              The Honorable Richard D. Bennett, U.S.D.J.


                                                    2
60005/0001-41045849v2
